Atkinson, J.
This case was before the Supreme Court on a former occasion, on exception to a judgment rendered at an interlocutory hearing. Cooper v. Parsons, 136 Ga. 789 (72 S. E. 158). It was then decided: “3. A corporation issued bonds and executed a mortgage to secure them. Under an equitable petition filed by the trustee named in the mortgage, the property of the mortgagor was placed in the hands of receivers, and a decree of foreclosure was entered. The receivers sold at private sale the property covered by the mortgage, and, upon confirmation by the court, made a deed and delivered the property, the grantee paying an amount in cash, giving a certain note to the receivers for another amount, and assuming the payment of the bonds and buying-subject to the mortgage. Eeld, that the directors of the mortgagor had no such title or interest as authorized them to file, in their own names, as directors, a petition to enforce the contract of purchase from the original receivers or to seek to foreclose the mortgage, and to have new receivers appointed to take charge of the property sold.” Before this decision was rendered by the Supreme Court the demurrer was heard *510and overruled by the trial court, and the defendants excepted. Held, that the decision above mentioned extended to the right of the plaintiffs to maintain the action; and the petition showing upon its face substantially the facts upon which' the ruling was predicated, the ruling announced is applicable also to the case on demurrer. Accordingly, the judgment overruling the demurrer will be reversed.
August 15, 1912.
Equitable petition. Before Judge Martin. Pulaski superior court. July 29, 1911.
Robert L. Berner and John R. Cooper, for plaintiffs in error.
W. L. & Warren Grice and Hardeman, Jones, Callaway & Johnston, contra.

Judgment reversed.


All the Justices concur.